DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to amendment filed 11/09/2020. This action also highlights what was discussed in the 11/09/2020 interview. In this action claim(s) 1-3, 7-8, 10, 12-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamlin et al. (US Pub. No. 20140188918) in view of Rodriguez et al. (US Pub. No. 20080189679).  The Shamlin et al. reference has been added to address a stored procedure and a user-defined function.


Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/07/21 has been considered by the Examiner and made of record in the application file. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 09, 2020 has been entered.

In response to Applicant’s claims filed on November 09, 2020 claims 1-20 are now pending for examination in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8, 10, 12-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamlin et al. (US Pub. No. 20140188918) in view of Rodriguez et al. (US Pub. No. 20080189679).

With respect to claim 1, Shamlin et al. teaches a method comprising:
generating a structured query language (SQL) call specification (“structured query language ( SQL) commands (queries)”, See Paragraph 47 and “java request may be sent to the network interface 141 as one or more web service calls”, See Paragraph 65) for each subroutine of one or more subroutines encoded in a scripting language (“JavaScript”, See Paragraph 53), wherein: 
said generating is based on a signature declaration of the subroutine, and each subroutine of the one or more subroutines comprises a definition of one selected from the group consisting of (“compute model may define, for example, SQL text substitution for variables, functions, and language semantics. The client application 120 may then generate a 
a stored procedure (“procedures”, See Paragraph 100) and a user-defined function (“user defined function ( UDF)”, See Paragraph 83).  Shamlin et al. does not disclose packaging the definition and the SQL call specification of each subroutine of the one or more subroutines into a single bundle file.
	However, Rodriguez et al. teaches packaging the definition and the SQL call specification of each subroutine of the one or more subroutines into a single bundle file (See Rodriguez et al. Paragraph 41 “Each project is generated as a deployable and executable package which is completely independent of the model designer 110 and model deployer 120. The executable package contains all of the generated services 130 and runtime framework 125 for the package”); 
deploying the definition and the SQL call specification of each subroutine of the one or more subroutines into a database management system (DBMS) from the single bundle file (See Rodriguez et al. Paragraph 41 “Each project is generated as a deployable and executable package which is completely independent of the model designer 110 and model deployer 120. The executable package contains all of the generated services 130 and runtime framework 125 for the package”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shamlin et al. (computational ) with Rodriguez et al.  (creating deploying and utilizing a service).  This would have facilitated technology deployment by saving time and memory.  See Rodriguez et al.  Paragraphs 5-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: service deployment.  
 
	Shamlin et al. as modified by Rodriguez et al. teaches all the limitations of claim 1.  With respect to claim 2, Shamlin et al. discloses the method of claim 1 wherein said generating comprises obtaining said one or more subroutines from a plurality of modules of said scripting language (See Paragraph 116 “subroutines”). 

	Shamlin et al. as modified by Rodriguez et al. teaches all the limitations of claim 1.  With respect to claim 3, Rodriguez et al. discloses the method of claim 1 wherein said deploying comprises said generating and said packaging (See Rodriguez et al. Paragraph 41 “Each project is generated as a deployable and executable package which is completely independent of the model designer 110 and model deployer 120. The executable package contains all of the generated services 130 and runtime framework 125 for the package”). 

	Shamlin as modified by Rodriguez et al. teaches all the limitations of claim 1.  With respect to claim 7, Rodriguez et al. discloses the method of claim 1 wherein said SQL call 
a parameter, or a return value (See Rodriguez Paragraph 20 “receiving information, data, arguments, parameters, or memory contents”). 

	Handa et al. as modified by Rodriguez et al. teaches all the limitations of claim 1.  With respect to claim 8, Rodriguez et al. discloses the method of claim 1 wherein said SQL call specification contains an output parameter (See Rodriguez Paragraph 20 “receiving information, data, arguments, parameters, or memory contents”). 

	Handa et al. as modified by Rodriguez et al. teaches all the limitations of claim 1.  With respect to claim 10, Rodriguez et al. discloses the method of claim 1 wherein said call specification comprises a same parameter that is both of an input parameter and an output parameter (See Rodriguez Paragraph 20 “receiving information, data, arguments, parameters, or memory contents”). 

	With respect to claim 12, Shamlin et al. teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause: 

said generating is based on a signature declaration of the subroutine, and each subroutine of the one or more subroutines comprises a definition of one selected from the group consisting of (“compute model may define, for example, SQL text substitution for variables, functions, and language semantics. The client application 120 may then generate a general request using the compute model, without causing re-writes of programming code” See Paragraph 51): 
a stored procedure (“procedures”, See Paragraph 100) and a user-defined function (“user defined function ( UDF)”, See Paragraph 83).  Shamlin et al. does not disclose packaging the definition and the SQL call specification of each subroutine of the one or more subroutines into a single bundle file.
	However, Rodriguez et al. teaches packaging the definition and the SQL call specification of each subroutine of the one or more subroutines into a single bundle file (See Rodriguez et al. Paragraph 41 “Each project is generated as a deployable and executable package which is completely independent of the model designer 110 and model deployer 120. The executable package contains all of the generated services 130 and runtime framework 125 for the package”); 

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shamlin et al. (computational programming) with Rodriguez et al.  (creating deploying and utilizing a service).  This would have facilitated technology deployment by saving time and memory.  See Rodriguez et al.  Paragraphs 5-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: service deployment.  
With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 2, because claim 13 is substantially equivalent to claim 2.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 3, because claim 14 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 7, because claim 18 is substantially equivalent to claim 7.

.

Claim (s) 5, 9, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamlin et al. (US Pub. No. 20140188918) and Rodriguez et al. (US Pub. No. 20080189679) in further view of Fuchs (US pub. No. 20170046420).

Shamlin et al. as modified by Rodriguez et al. teaches all the limitations of claim 1.  With respect to claim 5, Shamlin et al. as modified by Rodriguez et al. does not disclose a declaration.
However, Fuchs teaches the method of claim 4 wherein said generating comprises obtaining said parameter types from said signature declaration (See Fuchs Paragraph 71 “a composition of morphisms using various declarations and traits”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shamlin et al. (computational programming) and Rodriguez et al.  (creating deploying and utilizing a service) with Fuchs (parallel functional processing).  This would have facilitated technology deployment.  See Fuchs Paragraphs 2-12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: service deployment.  


Shamlin et al. as modified by Rodriguez et al. teaches all the limitations of claim 8.  With respect to claim 9, Shamlin et al. as modified by Rodriguez et al. does not disclose a declaration.

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shamlin et al. (computational programming) and Rodriguez et al. (creating deploying and utilizing a service) with Fuchs (parallel functional processing).  This would have facilitated technology deployment.  See Fuchs Paragraphs 2-12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: service deployment.  

Shamlin et al. as modified by Rodriguez et al. teaches all the limitations of claim 10.  With respect to claim 11, Shamlin et al. as modified by Rodriguez et al. does not disclose a declaration.
However, Fuchs teaches the method of claim 10 wherein said signature declaration comprises: 
a result value that comprises a structure that comprises a field that maps to said same parameter, and a parameter having a same name as said field (See Fuchs Paragraph 71 “a composition of morphisms using various declarations and traits”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shamlin et al. (computational programming) and Rodriguez et al.  (creating deploying and utilizing a service) with Fuchs (parallel functional processing).  This would have facilitated technology deployment by saving time and memory.  .  See Fuchs Paragraphs 2-12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: service deployment.  


With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 5, because claim 16 is substantially equivalent to claim 5.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 9, because claim 20 is substantially equivalent to claim 9.

Claim (s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamlin et al. (US Pub. No. 20140188918) and Rodriguez et al. (US Pub. No. 20080189679) in further view of Khazanchi et al. (US pub. No. 20170161043).

Shamlin et al. as modified by Rodriguez et al. teaches all the limitations of claim 1.  With respect to claim 4, Shamlin et al. as modified by Rodriguez et al. does not disclose SQL call specification declares parameter types.
	However, Khazanchi et al. teaches the method of claim 1 wherein said SQL call specification declares parameter types of said subroutine (See Paragraph 58 “different data types, with the values for a parameter depending on the data type associated with the parameter”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shamlin et al. (computational programming) and Rodriguez et al. (creating deploying and utilizing a service) with Khazanchi et al. (application deployment).  This would have facilitated technology deployment by saving time and See Fuchs Paragraphs 3-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: service deployment.  

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 4, because claim 15 is substantially equivalent to claim 4.

Claim (s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamlin et al. (US Pub. No. 20140188918) and Rodriguez et al. (US Pub. No. 20080189679) in further view of Waas et al. (US Pub. No. 20160328442).

Shamlin et al. as modified by Rodriguez et al. teaches all the limitations of claim 8.  With respect to claim 9, Shamlin et al. as modified by Rodriguez et al. does not disclose generating comprises generating data definition language (DDL) that contains said SQL call specification.
However, Waas et al. teaches the method of claim 1 wherein said generating comprises generating data definition language (DDL) that contains said SQL call specification (See Wass et al. Paragraph 187 “When the source schema is given in the form of data definition language (DDL) commands, the system utilizes the query translation stack to generate data definition commands in the query language of the target database” & Paragraph 118 “single SQL statement”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Shamlin et al. (computational programming) and Rodriguez et al. (creating deploying and utilizing a service) with Waas et al. database management system support).  This would have facilitated technology deployment by saving time and memory.  See Waas et al. Paragraphs 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: service deployment.  

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 6, because claim 17 is substantially equivalent to claim 6.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130041980 is directed to DEPLOYING APPLICATIONS IN A SMART THIN CLIENT SERVER:   [0079] synchronization server supports the ability to proxy database requests to its database. Requests for remote access may be made via known web service calls by the database access engine. FIG. 12 is a flow diagram illustrating handling a remote access request in accordance with an example embodiment. At 1200, when a database request is made to the database access engine, the database access engine determines if the request should be routed to the server or performed locally. If it is to be routed to the server, then at 1202 a raw database call (such as a SQL call) may be sent to the synchronization server for application to the database. If not, then at 1204, records corresponding to the database request may be retrieved locally. At 1206, any records returned or retrieved may be converted to a proprietary database access engine record format. At 1208, the database access engine may return the records to the caller. Any returned records may be converted to an internal proprietary record format 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154